Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 23, 2019

                                      No. 04-19-00716-CV

    THE STATE OF TEXAS ex. rel. Todd A. Durden, In His Official Capacity as County
                                   Attorney,
                                  Appellants

                                                 v.

 James T. “Tully” SHAHAN, In His Official Capacities as County Judge, Mark Frerich, In His
 Official Capacity as County Commissioner, Joe Montalvo, In His Official Capacity as County
Commissioner, Dennis Dodson, In His Official Capacity as County Commissioner, Tim Ward, In
   His Official Capacity as County Commissioner, Kinney County Commissioners Court and
                                      Kinney County,
                                        Appellees

                  From the 63rd Judicial District Court, Kinney County, Texas
                                     Trial Court No. 4866
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
       Appellees have filed a plea to the jurisdiction containing a motion to dismiss in each of
these appeals, asserting the orders appellant seeks to appeal are not final, appealable orders.
Appellees attached a copy of the orders to their motion, and the orders state, “The Court requests
Respondent[s] to prepare affidavits in support of their claimed fees and expenses of defense
within thirty (30) days and the Court will make a ruling regarding the award of a reasonable
amount of such fees at a later date.”

        “[A]n order or judgment is not final for purposes of appeal unless it actually disposes of
every pending claim.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001). Because
the order expressly leaves appellees’ claim for attorney’s fees pending further ruling, appellant is
ORDERED to file a response to the appellees’ motion no later than ten days from the date of this
order showing cause why these appeals should not be dismissed for lack of jurisdiction.



                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk